 

ICC HOLDINGS, INC. 2016 Stock INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

This Restricted Stock Units Agreement (this “Agreement”), dated as of
____________ ____, 20__,  (the “Grant Date”) is between ICC Holdings, Inc., a
Pennsylvania corporation (the “Company”), and the individual identified on the
signature page hereof (the “Participant”).

BACKGROUND

A.    The Participant is currently an employee of the Company or one of its
Subsidiaries.

B.    The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and (ii)
increase the Participant’s interest in the success of the Company by granting
restricted stock units (the “Restricted Stock Units”) to the Participant.

C.    The grant of the Restricted Stock Units is (i) made pursuant to the ICC
Holdings, Inc. Stock Incentive Plan (the “Plan”), (ii) made subject to the terms
and conditions of this Agreement, and (iii) not an employment right and is made
in the discretion of the Board.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1.    Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan are incorporated into this Agreement by reference.
If there is a conflict or an inconsistency between the Plan and this Agreement,
the Plan shall govern.  The Participant hereby acknowledges receipt of a copy of
the Plan.

2.    Grant of Restricted Stock Units.  

(a)    Subject to the provisions of this Agreement the Participant’s valid
acceptance of this Agreement and pursuant to the provisions of the Plan, the
Company hereby grants to the Participant the number of Restricted Stock Units
specified on the signature page of this Agreement. The Company shall credit to a
bookkeeping account (the “Account”) maintained by the Company, or a third party
on behalf of the Company, for the Participant’s benefit the Restricted Stock
Units as the Restricted Stock Units become vested in accordance with Section
3(a) below, each of which shall be deemed to be the equivalent of one share of
the Company’s Common Stock (each, a “Share”).





 

Page 1 of 11

 

 

--------------------------------------------------------------------------------

 

 

(b)    If and whenever there occurs a forward split of Shares, then a number of
additional Restricted Stock Units shall be credited to the Account as of the
payment date for such forward split equal to (i) the total number of Restricted
Stock Units credited to the Account on the record date for such forward split
(other than previously settled or forfeited Restricted Stock Units), multiplied
by (ii) the number of additional Shares issued in such split in respect of each
outstanding Share. The additional Restricted Stock Units shall be or become
vested to the same extent as the Restricted Stock Units that resulted in the
crediting of such additional Restricted Stock Units.

3.    Terms and Conditions.  

(a)    Vesting.  Subject to the provisions of this Agrement, the Restricted
Stock Units (rounded up to the nearest whole number) will vest in annual
installments over a three-year vesting period according to the following vesting
schedule:

(i)    Subject to the provisions of this Agrement, the Restricted Stock Units
(rounded up to the nearest whole number) will vest in annual installments over a
three-year vesting period according to the following vesting schedule:

(A)    1/3 of the the Restricted Stock Units (rounded up to the nearest whole
number) will vest upon the 1st anniversary of the Grant Date;

(B)    an additional  1/3 of the the Restricted Stock Units (rounded up to the
nearest whole number) will vest upon the 2nd anniversary of the Grant Date; and

(C)    an additional  1/3 of the the Restricted Stock Units (rounded up to the
nearest whole number) will vest upon the 3rd anniversary of the Grant Date. 

(ii)    Notwithstanding anything in this Agreement to the contrary, any
Restricted Stock Units that fail to vest because the employment condition set
forth in Section 3(c) is not satisfied shall be forfeited, subject to the
special provisions set forth in subsections (ii) through (iv) of this Section
3(a).

(iii)    In the event of a Change in Control or the Participant’s termination of
employment due to death or Disability, Restricted Stock Units not previously
vested shall immediately become vested, subject to the payment provisions of
Section 3(d).

(b)    Restrictions on Transfer. Until the applicable vesting date of Restricted
Stock Units, no transfer of the Restricted Stock Units or any of the
Participant’s rights with respect to the Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Board determines otherwise, upon any attempt to transfer any
Restricted Stock Units or any rights in respect of the Restricted Stock Units
before the applicable vesting date of the



 

Page 2 of 11

 

 

--------------------------------------------------------------------------------

 

 

Restricted Stock Units, such Restricted Stock Units, and all of the rights
related to such Restricted Stock Units, shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind.

(c)    Forfeiture. Except as provided in Section 3(a), upon termination of the
Participant’s employment with the Company or a Subsidiary for any reason, the
Participant shall forfeit any and all Restricted Stock Units which have not
vested as of the date of such termination and such Restricted Stock Units shall
revert to the Company without consideration of any kind.

(d)    Settlement.  Upon vesting of any outstanding Restricted Stock Units, the
Company shall deliver to the Participant, or his or her beneficiary, as
applicable, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”); provided, however, that, the Committee
may, in its sole discretion, elect to pay cash or part cash and part Common
Stock in lieu of delivering only shares of Common Stock for Vested Units.  If
the Company makes a cash payment in lieu of delivering shares of Common Stock,
the amount of such payment shall be equal to the Fair Market Value of the Common
Stock as of the date on which the vesting period lapsed with respect to each
Vested Unit.

4.    Noncompetition;  Nonsolicitation.  

(a)    The Participant agrees with the Company that, for so long as the
Participant is employed by the Company or any of its Subsidiaries and continuing
for 18 months following a termination of such employment, the Participant will
not, without the prior written consent of the Company, directly or indirectly,
and whether as principal or investor or as an employee, officer, director,
manager, partner, consultant, agent, proprietor or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, become involved in a Competing Business; provided, however, that
the provisions of this Section 4 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the 18-month period preceding termination of the
Participant’s employment.  This Section 4(a) will not be violated, however, by
the Participant’s investment of up to $100,000 in the aggregate in one or
several publicly-traded companies that engage in a Competing Business.  For
purposes of this Agreement, “Competing Business” means commercial lines property
and casualty insurer including, but not limited to, (i) Society Insurance,
Badger Mutual Insurance Company, Allied Insurance, Argo Group International
Holdings, Ltd., Farmers Insurance Group, Founders Insurance Company, Hanover
Insurance Group, Inc., Midwest Family Mutual Insurance Company, Specialty Risk
of America, US Insurance Company, or (ii) any start-up entity which has provided
liquor liability insurance in one or more of the same markets at any time during
the last two (2) years of the Participant’s employment in the insurance industry
as carried on by the Company in any state in which the Company is licensed to
transact business.





 

Page 3 of 11

 

 

--------------------------------------------------------------------------------

 

 

(b)    As a separate and independent covenant, the Participant agrees with the
Company that, for so long as the Participant is employed by the Company or any
of its Subsidiaries and continuing for 18 months following a termination of such
employment the Participant shall not, whether on his own behalf or on behalf of
any other individual or business entity, induce, advise, request, solicit,
employ, or enter into any consulting or contractual arrangement with any person
who is, on date of the termination of the Participant’s employment, an employee,
associate or former employee of the Company, its affiliates, subsidiaries or
successors in interest.

(c)    As a separate and independent covenant, the Participant agrees with the
Company that, for so long as the Participant is employed by the Company or any
of its Subsidiaries and continuing for 18 months following a termination of such
employment the Participant shall not, whether on his own behalf or on behalf of
any other individual or business entity, induce, advise, request, solicit any of
the actual or targeted prospective customers of the Company or its affiliates,
subsidiaries or successors in interest with respect to any matters related to or
competitive with the business of the Company.

(d)    The Participant will not enter into a contract or engage in discussions
or negotiations with potential investors in preparation to do any of the
activities prohibited in subsections 4(a) through (c).

(e)    The Participant specifically agrees that the 18 month period referred to
herein shall be extended by the number of days included in any period of time
during which the Participant is or was engaged in the above-referenced
activities.

(f)    The Participant expressly agrees with every term and condition contained
in this Section 4, and that the covenants contained in this Section 4: (i) are
reasonable as to time and geographical area; (ii) does not place any
unreasonable burden upon the Participant; and (iii) will not harm the general
public.  The Participant further acknowledges, understands and agrees that the
covenant not to compete contained in this Section 4 is necessary for the
Company’s protection because of the nature and scope of the Company’s business
and the Participant’s position with and services for the Company.  However, if a
final judgment of a court or tribunal of competent jurisdiction determines that
any term or provision contained in this Section 4 is invalid or unenforceable,
then the parties agree that the court or tribunal will have the power to reduce
the scope, duration or geographic area of the term or provision, to delete
specific words or phrases or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.  Section 4 will be enforceable as so modified after the expiration of
the time within which the judgment may be appealed. 

(g)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
4, would be inadequate and, in recognition of this fact, the Participant agrees
that, in the



 

Page 4 of 11

 

 

--------------------------------------------------------------------------------

 

 

event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable remedy which may then
be available

5.    Confidentiality; Specific Performance.

(a)    The Participant agrees with the Company that the Participant will not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, shareholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential
(“Confidential Information”) by the Company or any of its Subsidiaries or
affiliates  relating to the assets, liabilities, employees, goodwill, business,
or affairs of the Company or any of its Subsidiaries or affiliates, including,
without limitation, any information concerning past, present, or prospective
customers, manufacturing processes, marketing, operating, or financial data, or
other confidential information used by, or useful to, the Company or any of its
Subsidiaries or affiliates and known (whether or not known with the knowledge
and permission of the Company or any of its Subsidiaries or affiliates and
whether or not at any time prior to the Date of Grant (as specified in the
signature page of this Agreement) developed, devised, or otherwise created in
whole or in part by the efforts of the Participant) to the Participant by reason
of the Participant’s employment with, equity holdings in, or other association
with the Company or any of its Subsidiaries or affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Subsidiaries and affiliates, and their successors
and assigns. The Participant further agrees that the Participant will not,
without the prior written consent of the Company, remove or take from the
Company’s or any of its Subsidiary’s or affiliate’s premises (or if previously
removed or taken, the Participant will promptly return) any written Confidential
Information or any copies or extracts thereof. Upon the request and at the
expense of the Company, the Participant shall promptly make all disclosures,
execute all instruments and papers, and perform all acts reasonably necessary to
vest and confirm in the Company and its Subsidiaries and affiliates, fully and
completely, all rights created or contemplated by this Section 5. The term
“Confidential Information” shall not include information that is or becomes
generally available to the public other than as a result of a disclosure by, or
at the direction of, the Participant.

(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and affiliates. The Participant
further agrees that the Participant will not



 

Page 5 of 11

 

 

--------------------------------------------------------------------------------

 

 

retain or use for the Participant’s account at any time any trade names,
trademark, or other proprietary business designation used or owned in connection
with the business of the Company or its Subsidiaries or affiliates.

(c)    The Participant acknowledges that the federal Defend Trade Secrets Act
(the “DTSA”) provides that an individual shall not be held criminally or civilly
liable for the disclosure of a trade secret that is made (i) in confidence to a
government official or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, the Participant acknowledges that the DTSA provides that an
individual who files a retaliation lawsuit against an employer for reporting a
suspected violation of law may disclose a trade secret to his/her attorney and
use the trade secret information in court, but only if the individual (i) files
any document containing the trade secret under seal; and (ii) does not disclose
the trade secret, except pursuant to court order.

(d)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 5
would be inadequate and, in recognition of this fact, the Participant agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy which may then be available.

6.    Taxes and Withholding.

(a)    Subject to the provisions of Subsection 7(b), the Company will require,
where sufficient funds are not otherwise available, that a Participant pay or
reimburse to it any withholding taxes at such time as withholding is required by
law.

(b)    With the permission of the Board, a Participant may satisfy the
withholding obligation described in Subsection 7(a), in whole or in part, by
electing to have the Company withhold shares of Common Stock (otherwise issuable
to him or her) having a Fair Market Value equal to the amount required to be
withheld.  An election by a Participant to have shares withheld for this purpose
shall be subject to such conditions as may then be imposed thereon by any
applicable securities law.

7.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Stock Units by any holder
thereof in violation of the provisions of this Units Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any shares resulting from the settlement of
Restricted Stock Units on its books nor will any of such shares be entitled to
vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company. The
foregoing restrictions are in



 

Page 6 of 11

 

 

--------------------------------------------------------------------------------

 

 

addition to and not in lieu of any other remedies, legal or equitable, available
to enforce such provisions.

8.    Rights as a Shareholder. The Participant shall not possess the right to
vote the shares underlying the Restricted Stock Units unless and until vesting.

9.    Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4 and 5 shall expressly survive the forfeiture of the Restricted Stock Units and
this Agreement.

10.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 225 20th Street, Rock Island, Illinois 61201, Attention:
_________________ (or to such other address as the Company shall have specified
to the Participant in writing). All such notices shall be conclusively deemed to
be received and shall be effective, if sent by hand delivery, upon receipt, or
if sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

11.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.

12.    Authority of the Administrator. The Plan Administrator, which is the
Board, shall have full authority to interpret and construe the terms of the Plan
and this Agreement. The determination of the administrator as to any such matter
of interpretation or construction shall be final, binding and conclusive.

13.    Representations. The Participant has reviewed with his own tax advisors
the applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

14.    Investment Representation. The Participant hereby represents and warrants
to the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any Subsidiary or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.





 

Page 7 of 11

 

 

--------------------------------------------------------------------------------

 

 

15.    Entire Agreement; Governing Law. This Agreement and the Plan and the
other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania.

16.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

17.    Amendments; Construction. The Plan administrator may amend the terms of
this Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
Headings to Sections of this Agreement are intended for convenience of reference
only, are not part of this Agreement and shall have no effect on the
interpretation hereof.

18.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the Restricted Stock Units subject to all the
terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

19.    Miscellaneous.

(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Board. The Participant shall not have any claim or right to receive grants of
Awards under the Plan. Neither the Plan or this Agreement, nor any action taken
or omitted to be taken hereunder or thereunder, shall be deemed to create or
confer on the Participant any right to be retained as an employee of the Company
or any Subsidiary or other affiliate 



 

Page 8 of 11

 

 

--------------------------------------------------------------------------------

 

 

thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary thereof to terminate the employment of the Participant at any
time.

(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its
Subsidiaries or affiliates.

20.    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Participant's “separation from service” (as such term is defined
in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's death (the
“Delay Period”). Within 10 days following the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Participant in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein. 

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS ACCEPTED BY THE PARTICIPANT NOT LATER THAN 30 DAYS SUBSEQUENT TO THE DATE
OF GRANT SET FORTH BELOW.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.





 

Page 9 of 11

 

 

--------------------------------------------------------------------------------

 

 

[Signatures follow on next page.]





 

Page 10 of 11

 

 

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

 

 

ICC HOLDINGS, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

﻿

PARTICIPANT

 

 

Name:

 

 

Address:

 

 

 

 

 

﻿

Grant Date:  ____________ ____, 20__

﻿

﻿

Number of Shares of Restricted Stock Units Subject to

Vesting Schedule in Section 3(a):

﻿

                                                  

﻿



 

Page 11 of 11

 

 

--------------------------------------------------------------------------------